Affirmed and Opinion filed January 10, 2012.




                                       In The

                         Fourteenth Court of Appeals
                               ___________________

                                NO. 14-10-00646-CR
                               ___________________

                    ABIGAIL ELIZABETH YOUNG, Appellant

                                         V.

                         THE STATE OF TEXAS, Appellee


                     On Appeal from the 232nd District Court
                              Harris County, Texas
                         Trial Court Cause No. 1227879


                                    OPINION

      Appellant, Abigail Elizabeth Young, appeals her conviction for the offense of
recklessly causing serious bodily injury to a child younger than fifteen years of age.
See Tex. Penal Code Ann. § 22.04 (West 2011).   We affirm.
                           FACTUAL AND PROCEDURAL BACKGROUND

       About 8:30 in the evening on June 27, 2009, Benjamin Struesand was a passenger
in a car driven by his wife.     As they were returning home after dinner at a restaurant,
they encountered a car stopped in the road.       Struesand saw a lady getting out of the car
as they drove by.     Almost immediately, Struesand‘s wife and the other passenger in the
car heard the lady yelling, and she pulled their car over to the side of the road.   The two
ladies walked back to the stopped car, and Struesand followed moments later.           When
Struesand approached the stopped car, he saw an unconscious child lying in the middle of
the street. Struesand‘s wife, an LVN, had commenced CPR on the child. According to
Struesand, the woman from the stopped car was standing about five to ten feet away from
the child.    The other passenger in Struesand‘s vehicle called 9-1-1.

       Eventually emergency medical personnel arrived on the scene.                  Matthew
Tomlinson, the paramedic treating the child, noticed an abnormal number of bruises all
over the child‘s torso.     These bruises did not appear to have been caused by the
administration of CPR by a trained practitioner.       Tomlinson testified that bruising was
possible if the bystanders had done CPR for twenty to thirty minutes before EMS arrived.
According to Tomlinson, the bruises on the child evidenced different stages of healing.
Tomlinson testified that the child ―was dead when [they] got there.       She was not going
to come back.‖ In addition, Nancy Harris, an emergency room nurse trained in CPR,
who had stopped to assist, testified that the child never appeared to be alive and never
responded to CPR.         Tomlinson also observed that when the paramedics arrived,
appellant was walking around the scene talking to somebody on the telephone.

       Harris County Deputy Sheriff Adam Hawyler arrived after the child had been
placed in the back of an ambulance.       Hawyler observed a female child wearing only
panties.     According to Hawyler, he immediately observed that the child‘s stomach

                                              2
appeared distended and bruised on top.      Hawyler also observed a cut on the child‘s
bottom lip, redness around her mouth, and ―bruising on her inner thighs relatively close
to her vagina area.‖   Hawyler also observed the woman from the stopped car in the back
of the ambulance.      He identified her as appellant, the child‘s mother. Hawyler also
identified the child as four year old Emma Thompson.

       Hawyler then asked appellant what had happened to Emma.              Appellant told
Hawyler that Emma had been sick with a urinary tract infection.        Appellant explained
that two hours earlier, Emma had an abnormally large bowel movement. Appellant then
reported that Emma ―didn‘t feel right, and [she] stood up on the floor, off of the toilet,
fell backwards, hit her head, then fell forward onto the floor.‖       Appellant also told
Hawyler she had wiped blood off of Emma‘s face after she fell.

       As Hawyler questioned appellant further, ―she started getting a little bit aggravated
at the fact that I was asking questions.‖ Hawyler observed the location of appellant‘s
vehicle and ―it immediately sparked [his] curiosity as to why it appeared as if she was
going back home rather than towards the hospital, which was in the opposite direction.‖
After the ambulance left the scene, Hawyler went to secure appellant‘s residence to make
certain ―there weren‘t people coming in and out of the house.‖

       Appellant told several bystanders that she was on the way to the emergency room
when her daughter threw up and stopped breathing.       Harris did not notice any vomit in
Emma‘s mouth.       Harris later drove appellant‘s car back to appellant‘s house.    Harris
testified that she did not notice any vomit or blood in the car.   Harris also noticed that
appellant‘s car was headed away from the hospital.

       Emma was transported to the hospital where, after efforts to revive her failed, she
was pronounced dead by emergency room physician Kevin Catney.             According to Dr.
Catney, it is very unusual to see a child as young as Emma arrive at the hospital in full

                                             3
cardiac arrest.     Dr. Catney testified that there is a less than one percent chance of
resuscitation with a pediatric out-of-hospital cardiac arrest with no activity on a heart
monitor.     Dr. Catney observed numerous bruises and injuries on Emma‘s body.                            Dr.
Catney also noted that prior to death, Emma would have been dizzy and disoriented
because her blood sugar level was over 400.               After he had pronounced Emma dead, the
emergency room nurses informed Dr. Catney they had observed an injury in Emma‘s
vaginal area.

        During Emma‘s autopsy conducted on June 29, 2009, Dr. Patricia Moore found
numerous injuries, including a distended stomach and marks on Emma‘s lower abdomen
and around the belly button consistent with finger or knuckle marks. Dr. Moore also
discovered that Emma had three fractured ribs.1                 In addition, Emma had experienced
hyperglycemia as a result of an injury to her pancreas.2              Dr. Moore found a large amount
of blood in Emma‘s peritoneal cavity, an area where there should be no blood present. 3
The autopsy also revealed that a portion of Emma‘s transverse colon had hemorrhagic
necrosis or recent tissue death. Dr. Moore‘s examination found a 2.5 by 1.5 centimeter
tear across Emma‘s vagina consistent with a large object‘s being inserted into it.                       Dr.
Moore also found fresh blood in Emma‘s vagina, indicating that the injury had occurred
within 24 hours of Emma‘s death.              According to Dr. Moore, while Emma could have
walked with this injury, it would have caused her significant pain.                   In addition, Emma
would have bled continuously unless the wound were sutured.                       Dr. Moore also found
contusions of the right forehead, the nose, left cheek, a laceration of the lip, a one-inch,

        1
           Dr. Moore determined that two of the rib fractures had occurred within 24 to 48 hours of Emma‘s
death, while the third fracture was three to five days old. In addition, Dr. Moore testified that while it was
conceivable the fractures were caused by the efforts to save Emma‘s life, she did not believe that they were
the result of CPR.
        2
         Dr. Moore also found injuries to Emma‘s liver and stomach. Dr. Moore opined that a large
amount of force was needed to produce these types of injuries.
        3
        Dr. Moore explained that the large amount of blood in the peritoneal cavity was the cause of
Emma‘s distended abdomen.
                                                      4
gaping laceration to Emma‘s scalp, and a skull fracture.     Dr. Moore opined that these
injuries were inconsistent with a mere fall. Dr. Moore determined that Emma‘s death
was caused by blunt force trauma to the abdomen, resulting in blood loss and damage to
the pancreas.

       An investigation into Emma‘s death began immediately.            The investigation
revealed that in the months prior to Emma‘s death, appellant, while still married to
Emma‘s father Benjamin Thompson, began a romantic relationship with Lucas Coe.          At
the time the relationship began, Coe was on deferred adjudication community supervision
for aggravated assault.       Coe was eventually imprisoned for failure to pay the
court-ordered restitution.   Appellant paid half of Coe‘s $20,000.00 restitution to obtain
his release.

       Appellant accompanied Coe to court on numerous occasions, and she was aware
that he had twice been charged with injury to a child.    Coe‘s mother, Donna Hamilton,
was appointed joint managing conservator of his daughter, and she designated appellant
as one of the individuals who could supervise Coe‘s visitations with his daughter.
Hamilton specifically explained to appellant that Coe could not be left alone with his
daughter.      Appellant downplayed Coe‘s criminal history to her family to avoid their
concerns.

       Appellant worked as a registered nurse at two jobs: as a labor and delivery nurse at
Texas Women‘s Hospital, and as a nurse for a high risk obstetrical home-care company
called Healthy Connections. Appellant was trained to identify herpetic lesions.         In
2004, 2005, 2006, 2007, and 2008, appellant had taken a number of courses training her
to identify and assess victims of abuse and neglect.

       Prior to the events at issue in this appeal, appellant typically left Emma at the
South Montgomery County YMCA in the Woodlands during working hours.              However,

                                             5
beginning around May 17, 2009, appellant almost completely stopped taking Emma to
the YMCA.       Instead, appellant allowed Coe to babysit Emma and her other children.

       Emma‘s father moved out of the family home in April of 2009.        Both appellant
and Thompson agreed that Thompson would keep Emma and her two sisters, J.T. and
L.D., every other weekend.      While Thompson saw nothing unusual with Emma on the
weekend of May 22, 2009, he noticed that Emma was ―covered in bruises‖ when he
picked her and her sisters up on June 5, 2009.    Emma had marks on her nose, lip, back,
and stomach.       Thompson asked his daughters about the bruises, but they all said that
Emma had fallen down.        On June 6, Emma whimpered when she went to the bathroom,
and Thompson called appellant to report a possible bladder infection.       When Emma
went to the bathroom on June 7, Thompson heard her scream.           Although Thompson
asked appellant to take Emma to a doctor that night, appellant replied that she would take
Emma the following morning.         Thompson trusted appellant regarding the children‘s
health decisions because she was a registered nurse.      After Emma‘s death, appellant
admitted to Thompson that she ―may have let a bad person around our children.‖

       On June 8, 2009, appellant took Emma to see her pediatrician, Dr. Poonam Singh.
Appellant had called Dr. Singh‘s office on June 4 about concerns that Emma was
bruising easily.    Emma‘s chief complaints were bruising, burning urination, a fever of
102.3, and discharge after urination.    Dr. Singh noticed bruising on Emma‘s ribcage and
the anterior abdominal wall, but she was told by appellant that Emma had run into some
furniture two months back and had fallen off her bed ten days before.        When asked
about the bruises on Emma‘s chest, appellant reported that she had made thumb marks on
Emma when she picked her up.            Dr. Singh ran blood tests and found no medical
explanation for the bruising.    The x-rays Dr. Singh took of Emma‘s chest area did not
reveal any injuries to Emma‘s ribs.       In addition, Emma‘s blood glucose was in the
normal range.



                                              6
       When Dr. Singh asked Emma specifically whether anyone had hurt her, Emma
responded: ―Luke held me tight.‖       Appellant told Dr. Singh that Luke was a family
friend who had come over to fix the garage.         Appellant also told Dr. Singh that she did
not suspect possible physical or sexual abuse.          During her meeting with Dr. Singh,
appellant did not act concerned for her daughter and gave Dr. Singh the impression that
Luke was a casual acquaintance who came to work on appellant‘s garage and who
brought his own daughter to play with Emma.            When Emma told Dr. Singh that Luke
held her tight, appellant did not ask Emma what she meant by that comment.          Appellant
did not mention that Coe was her boyfriend, that Coe was staying at her house, or that he
had been babysitting Emma.       According to Dr. Singh, this information, combined with
appellant‘s discussion of her pending divorce from Emma‘s father, would have been ―a
big red flag for … child abuse.‖      Despite the lack of this important information, Dr.
Singh made a referral to CPS based on the unexplained bruising.

       During her examination, Dr. Singh noticed vesicles on Emma‘s index finger, on
the roof of her mouth, and on her genitalia.       Dr. Singh suspected the vesicles were some
type of herpes-like illness.   Dr. Singh performed a vaginal swab for a viral culture.

       Kimberly Clayton was the CPS caseworker assigned to Emma‘s case after Dr.
Singh‘s report. She tried to make contact with appellant on June 9 and June 10, but no
one was home. Clayton left her business card at appellant‘s house after her second
unsuccessful attempt to make contact.              Melissa Green, appellant‘s friend from
childhood, testified that appellant called her frantic, and described driving up to her house
when she saw a CPS worker standing at her front door.            Appellant drove by without
stopping because the children and Coe were in the car with her.           Appellant returned
Clayton‘s call, and they set up an initial meeting for June 11, 2009.       During this initial
meeting, Clayton did not observe any bruising on Emma.               Clayton thought Emma
appeared somewhat shy and standoffish.       Appellant explained that the bruising sparking
Dr. Singh‘s concern had resulted from Emma‘s falling off of her bed and hitting a step

                                               7
stool. Clayton thought that appellant appeared very open and that appellant answered
her questions.   But when asked who was living in the home, appellant did not mention
Coe. In addition, when asked who watched the children, appellant did not mention that
Coe regularly babysat for her. Because the oldest child, L.D., was not present for the
first interview, Clayton scheduled a second interview for June 17, 2009.

       On June 12, before the second interview, Dr. Singh received the results of Emma‘s
vaginal swab. The test indicated that Emma had contracted herpes type 2, a traditionally
sexually transmitted disease.   Dr. Singh called CPS to inform them that herpes type 2 is
almost always sexually transmitted and that Emma should be evaluated at a sexual abuse
clinic. Dr. Singh also called appellant, but her answering machine was not accepting
messages.    Appellant returned Dr. Singh‘s call on Monday, June 16.

       On June 16, appellant went to speak with Dr. Tim Waterhouse, her boss at Healthy
Connections.     Appellant told Dr. Waterhouse that Emma had been diagnosed with
herpes type 2.    Dr. Waterhouse testified that he was horrified because he knew that
herpes type 2 is a sexually transmitted disease, information he explicitly transmitted to
appellant.   Appellant denied that Emma could have contracted this disease from
someone in the home.      Appellant did not mention Coe to Dr. Waterhouse.         When
appellant suggested that Emma had possibly contracted the disease from either a towel or
a swim suit, Dr. Waterhouse rejected that theory, insisting that herpes type 2 was a
sexually transmitted disease. Appellant maintained that the disease must have been
transmitted to Emma some way other than sexually.      Dr. Waterhouse testified that it is
very uncommon for someone to inoculate with herpes type 2 by touching a lesion and
then touching some other part of the body.      Dr. Waterhouse encouraged appellant to
have Emma re-tested if she were skeptical about the results from the initial test.
Eventually Coe, appellant, and Thompson, Emma‘s father, were tested for herpes type 2.
Coe and appellant tested positive; Thompson‘s test was negative.



                                            8
           On June 14, 2009, Amanda Matthews, appellant‘s sister, was visiting at
appellant‘s house and she tucked Emma into bed for the night.                  Matthews thought
Emma appeared clingy and afraid.           Matthews testified that Emma asked her ―if Mr.
Luke was going to come upstairs.‖          When Amanda asked if Emma was afraid of Coe,
Emma told her no, but she wanted Matthews to tuck her in.            Emma also asked Matthews
to close the door after tucking her into bed.        Matthews asked appellant about Emma‘s
comment.         Appellant responded that Coe never tucks in the girls or goes upstairs.
Matthews did not report this conversation to the police or CPS.

           On June 17, 2009, appellant took Emma to be examined at Texas Children‘s
Hospital.        At Texas Children‘s, Emma was seen by Tammy Herrera-Aguilera, a sexual
assault nurse examiner (―SANE‖). Herrera-Aguilera‘s examination of Emma revealed
no indication of trauma. During her trial testimony Herrera-Aguilera agreed that it is
possible for herpes type 2 to be spread in a non-sexual manner.                           However,
Herrera-Aguilera also acknowledged that it is very rarely found in children because it is
normally passed through sexual contact.        Moreover, Herrera-Aguilera explained that any
injury to Emma‘s vagina would have healed within three to four days after any injury,
and the majority of sexual assault examinations on children are normal with no injuries,
bruising, tearing, or bleeding.        According to Herrera-Aguilera, if Emma had been
sexually assaulted two weeks before June 17, any resulting injury would have been
completely healed.4

           During her examination of Emma, Herrera-Aguilera asked appellant if Emma had
been recently exposed to any new people in her life.           Appellant indicated that the only
people living in the home at that time were the father, herself, Emma, and Emma‘s two
sisters.       Appellant did not tell Herrera-Aguilera that she was actually separated from



           4
        Dr. Moore testified that, during her autopsy of Emma, she found evidence of older injuries to
Emma‘s vagina in addition to the significant recent tearing.
                                                 9
Emma‘s father, that she had a new boyfriend who was babysitting Emma, or that Emma
told Dr. Singh that the new boyfriend held her too tight.

       After the sexual assault examination, appellant told Dr. Singh that Emma had
gotten herpes from a wet swimsuit.        She made this report even though: neither the
SANE nurse nor the attending physician had so informed her; even though Dr.
Waterhouse had informed her that herpes type 2 is not spread from a wet swimsuit or a
towel; and even though, according to the YMCA director, Emma was not taking
swimming lessons and would have had no reason to use a swimsuit or a towel.

       Before appellant and Thompson met with Clayton on June 17, appellant told
Thompson to not mention Coe during the meeting.               Appellant explained that if
Thompson said anything, then CPS would barge into their lives and not leave.        Despite
his suspicions about Coe and his concerns for Emma, Thompson did not mention Coe to
Clayton.   Appellant also did not mention Coe during the meeting.        Clayton observed
that Emma appeared very comfortable with her father, and Clayton came to the
conclusion that Thompson was not a perpetrator.      Clayton also spoke to Emma‘s sisters,
J.T. and L.D., outside the presence of their parents, and neither mentioned Coe.
Appellant later told Green, her long-time friend, that she had told J.T. and L.D. to not say
anything about Coe to CPS and to say she did not have a boyfriend.

       On June 21, 2009, appellant and Coe went with Matthews and her family to
Surfside Beach.    Matthews testified that appellant was in obvious pain and she sat on an
ice bag in a chair for most of the day.   Appellant claimed it was a urinary tract infection
along with an external yeast infection.      On June 22, appellant called her doctor, Dr.
Valdez, complaining of a herpes type 1 outbreak in her vaginal area, and requested
medication.   Appellant declined to come into Dr. Valdez‘s office, stating ―she was not
going to drop her pants‖ for him.       Appellant went to Dr. Valdez‘s office on June 25,
2009 for an exam, but she declined the pelvic exam.            Appellant ultimately tested
positive for the herpes type 2 virus.
                                             10
       On the evening of June 26, 2009, appellant's next-door neighbor, Christie Frazier,
saw appellant and Emma walking out of their front door toward appellant‘s car.
Appellant called out to Frazier, and when Frazier looked up, she saw Emma wearing a
pair of panties with bright red blood on them.       Frazier also observed that Emma was
acting sad and quiet.     Appellant told Frazier that Emma had scratched her vagina getting
out of the pool.        Emma‘s sister also stated that she had seen blood in Emma‘s
underwear, and police recovered bloody underwear from trash bags found inside
appellant‘s garage.

       On June 27, 2009, appellant left all three of her daughters at home alone with Coe
many times.      Appellant went to get doughnuts in the morning and groceries in the
afternoon.    While appellant was out in the morning, L.D. heard Emma fall in the
kitchen, and Coe took Emma into appellant‘s bathroom to bathe her.         L.D. saw Emma
later that day, and Emma appeared to be okay.        L.D. later went outside to swim while
Emma stayed inside the house and took a nap in appellant‘s bedroom.           According to
L.D., Coe stayed inside with Emma.       Appellant was videotaped shopping at a Randall‘s
grocery store around 7:30 p.m.      Crazy Glue was among the items appellant purchased at
the Randall‘s.

       Appellant‘s cellular telephone records indicate that appellant called Dr. Singh‘s
office twice at about 6:30 that evening.    At 8:29 p.m., appellant called Dr. Singh again
and reported that she believed Emma had a urinary tract infection.     Appellant asked Dr.
Singh to call in a prescription for an antibiotic.    Dr. Singh refused and recommended
that appellant take Emma to an urgent care clinic or an emergency room.               When
appellant took Emma out of the bedroom to the hospital, L.D. reported that she appeared
droopy and her eyes were half closed.

       After leaving the house, stopping on the road with Emma, appellant called Coe at
8:49 p.m.    Coe called appellant back at 8:50 p.m.     Then, three minutes later, appellant
called 9-1-1. L.D. testified that, after Coe received a telephone call, he started acting
                                              11
weird, like he had to get everything done and get out of appellant‘s house quickly.
Frazier testified that she saw Coe pacing up and down appellant‘s driveway speaking on
his cellular telephone.    Frazier spoke on the telephone with appellant, who was very
upset. She then gave Coe and his daughter a ride to a nearby Jack-in-the-Box.              Once
Frazier drove into the restaurant parking lot, Coe jumped out of Frazier‘s vehicle.           He
grabbed a bag and his daughter, and they got into a truck with Coe‘s sister and her
husband.     Frazier drove off at that point.

       After Emma‘s death, police searched appellant‘s house and found a number of
cleaning supplies in appellant‘s bathroom.       Dr. Moore testified that, as a result of her
injuries, Emma would have bled profusely.            Appellant later told Frazier and others that
Emma had fallen off of a toilet and hit her head; she had used Super Glue to try to close
the wound.     Frazier was in nursing school at that time and while she was familiar with
the use of Dermabond to close wounds, she did not believe Super Glue and Dermabond
were the same thing.       In addition, Tomlinson, the paramedic who had worked on
resuscitating Emma, testified that Emma‘s cuts required medical intervention,
specifically sutures.   Tomlinson also explained that Dermabond would not have been
used on her scalp because Dermabond loses its‘ effectiveness when it gets wet.

       The State charged appellant with intentional and knowing injury to a child by
omission resulting in serious bodily injury to Emma by failing to provide adequate
medical attention, adequate care, adequate protection, and adequate adult supervision.
At the close of evidence, the jury was instructed on the lesser-included offense of
reckless injury to a child based upon appellant‘s failure to provide adequate medical
attention, care, and protection.     The jury found appellant guilty of recklessly causing
serious bodily injury to a child younger than fifteen years of age.          The jury sentenced
appellant to the maximum possible sentence, twenty years‘ confinement in the
Institutional Division of the Texas Department of Criminal Justice and assessed a
$10,000.00 fine. This appeal followed.

                                                12
                                        DISCUSSION

       Appellant raises four issues on appeal, which we address in turn.

I.     Sufficiency of the Evidence

       In her first issue, appellant contends that the evidence is legally insufficient to
prove beyond a reasonable doubt that she had the requisite mens rea to support a
conviction for recklessly causing serious bodily injury to a child younger than fifteen
years of age.    We examine the record, summarized above, to determine whether there is
sufficient evidence to establish that appellant acted recklessly.

       A.       The Standard of Review and Applicable Law

       In a sufficiency review, we view all of the evidence in the light most favorable to
the verdict and determine whether any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.        Jackson v. Virginia, 443 U.S. 307,
319 (1979); Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010) (plurality
opinion); Pomier v. State, 326 S.W.3d 373, 378 (Tex. App.—Houston [14th Dist.] 2010,
no pet.).   Our review includes both direct and circumstantial evidence, as well as any
reasonable inferences that may be drawn from the evidence. Clayton v. State, 235
S.W.3d 772, 778 (Tex. Crim. App. 2007). Direct and circumstantial evidence are treated
equally.    Id. The jury, as the sole judge of the credibility of the witnesses, is free to
believe or disbelieve all or part of a witness‘s testimony.         Jones v. State, 984 S.W.2d
254, 257 (Tex. Crim. App. 1998).         The jury may reasonably infer facts from the
evidence presented, credit the witnesses it chooses to, disbelieve any or all of the

                                             13
evidence or testimony proffered, and weigh the evidence as it sees fit.      Sharp v. State,
707 S.W.2d 611, 614 (Tex. Crim. App. 1986).             Reconciliation of conflicts in the
evidence is within the jury‘s discretion, and such conflicts alone will not call for reversal
if there is enough credible evidence to support a conviction.          Losada v. State, 721
S.W.2d 305, 309 (Tex. Crim. App. 1986).        An appellate court may not re-evaluate the
weight and credibility of the evidence produced at trial and in so doing substitute its
judgment for that of the fact finder.   King v. State, 29 S.W.3d 556, 562 (Tex. Crim. App.
2000). Inconsistencies in the evidence are resolved in favor of the verdict.        Curry v.
State, 30 S.W.3d 394, 406 (Tex. Crim. App. 2000).          We do not engage in a second
evaluation of the weight and credibility of the evidence, but only ensure that the jury
reached a rational decision.     Muniz v. State, 851 S.W.2d 238, 246 (Tex. Crim. App.
1993); Harris v. State, 164 S.W.3d 775, 784 (Tex. App.—Houston [14th Dist.] 2005, pet.
ref‘d).

          Sufficiency of the evidence is measured by the elements of the offense as defined
by a hypothetically correct jury charge.    Curry, 30 S.W.3d at 404.     ―Such a charge [is]
one that accurately sets out the law, is authorized by the indictment, does not
unnecessarily increase the State‘s burden of proof, or unnecessarily restrict the State‘s
theories of liability, and adequately describes the particular offense for which the
defendant was tried.‖     Villareal v. State, 286 S.W.3d 321, 327 (Tex. Crim. App. 2009)
(quoting Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997)).

          Under the Texas Penal Code, ―[a] person commits an offense [of injury to a child]
if he … intentionally, knowingly, or recklessly by omission, causes to a child … serious
bodily injury….‖      Tex. Penal Code Ann. § 22.04(a)(1) (West 2011); Jefferson v. State,
189 S.W.3d 305, 312 (Tex. Crim. App. 2006). A child is a person fourteen years of age
or younger.      Tex. Penal Code Ann. § 22.04(c)(1).       ―‗Serious bodily injury‘ means
bodily injury that creates a substantial risk of death, or that causes death.‖      Id. at §

                                             14
1.07(a)(46).   Injury to a child is a result-oriented offense requiring a mental state that
relates not to the specific conduct but to the result of that conduct.      Williams v. State,
235 S.W.3d 742, 750 (Tex. Crim. App. 2007).         A person acts recklessly or is reckless
with respect to the result of her conduct when she is aware of but consciously disregards
a substantial and unjustifiable risk that the result will occur.   Id.   ―The risk must be of
such a nature and degree that its disregard constitutes a gross deviation from the standard
of care that an ordinary person would exercise under all the circumstances as viewed
from the actor‘s standpoint.‖ Tex. Penal Code Ann. § 6.03(c) (West 2011). If the
actor was aware of the risk she was creating, and consciously disregarded that risk,
however much she may have hoped that no harm would result, she was acting recklessly.
Williams, 235 S.W.3d at 751.        Direct evidence of the required mental state is not
required.   Hart v. State, 89 S.W.3d 61, 64 (Tex. Crim. App. 2002).              Instead, the
required culpable mental state may be inferred from the surrounding circumstances.
Ledesma v. State, 677 S.W.2d 529, 531 (Tex. Crim. App. 1984).

       B.      Analysis

       Appellant was a registered nurse who worked as a labor and delivery nurse. In
that role, she had been trained to recognize herpes-type lesions and had extensive training
on identification and assessment of victims of abuse and neglect.         Appellant was also
aware of Coe‘s past criminal behavior and CPS investigations.        She knew that Coe was
not allowed unsupervised visitation with his own daughter.          Despite this knowledge,
appellant allowed Coe to frequently babysit her children, including Emma.         Even when
Emma‘s medical issues, including unexplained bruising and the herpes type 2 virus,
became evident, appellant continued to allow Coe to have unsupervised access to Emma.
In addition, appellant repeatedly lied about Coe and encouraged others, including her
own daughters, to do so as well.     By consciously choosing to lie about Coe‘s access to
Emma, appellant exposed her to further abuse and thwarted efforts to investigate the real

                                             15
cause of Emma‘s injuries.         Finally, the evidence demonstrated that appellant was aware
of Emma‘s serious injuries in her final days, yet appellant delayed seeking medical
treatment until it was too late to save her life.        We hold that the evidence is sufficient to
support appellant‘s conviction under all three theories submitted to the jury. 5                      See
Guevara v. State, 152 S.W.3d 45, 50 (Tex. Crim. App. 2004) (noting that attempts to
conceal incriminating evidence are probative of wrongful conduct and is a circumstance
of guilt); Johnston v. State, 150 S.W.3d 630, 636 (Tex. App.—Austin 2004, no pet.)
(stating that although the evidence leads to the conclusion that the defendant chose not to
take the child to the hospital out of fear his abuse of the child would be discovered rather
than to inflict injury, the evidence ―also shows that [the defendant] was aware of [the
child‘s] dire medical condition and the need to take him to the hospital.‖); Payton v.
State, 106 S.W.3d 326, 330 (Tex. App.—Fort Worth 2003, pet. ref‘d) (holding that
defendant, who had emergency medical training, recklessly caused child‘s injury when he
failed to obtain reasonable medical care for his grandson who was experiencing visible
signs of medical distress); Patterson v. State, 46 S.W.3d 294, 303–04 (Tex. App.—Fort
Worth 2001, pet. ref‘d) (holding that defendant recklessly caused serious bodily injury by
failing to call 9-1-1 and identify her boyfriend as the violent kidnapper of her children).
We overrule appellant‘s first issue.


II.     Exclusion of Dr. Gilhousen’s Testimony

        In her second issue on appeal, appellant contends that the trial court erred when it
excluded Dr. Michael Gilhousen‘s proposed testimony regarding psychological
evaluations of Coe in 2005 and 2007 on the basis of relevancy.                      In her third issue,



        5
           The three theories submitted to the jury were that appellant recklessly caused serious bodily
injury to Emma by failing to provide (1) adequate medical attention; (2) adequate care; and (3) adequate
protection. The jury found appellant ―guilty of recklessly causing serious bodily injury to a child younger
than fifteen years of age.‖
                                                    16
appellant contends that this exclusion of Dr. Gilhousen‘s testimony violated her Sixth
Amendment right to present a complete defense.         We address these issues together.




         A.      The Standard of Review and Applicable Law

         A trial court‘s decision to exclude an expert‘s testimony is reviewed for an abuse
of discretion.      Weatherred v. State, 15 S.W.3d 540, 542 (Tex. Crim. App. 2000). If the
trial court‘s ruling lies within the zone of reasonable disagreement, it will not be reversed
on appeal.    Id.

         Admission of expert testimony is governed by Texas Rule of Evidence 702.
Morales v. State, 32 S.W.3d 862, 865 (Tex. Crim. App. 2000).           Rule 702 provides: ―[i]f
scientific, technical, or other specialized knowledge will assist the trier of fact to
understand the evidence or to determine a fact in issue, a witness qualified as an expert
by knowledge, skill, experience, training, or education, may testify thereto in the form of
an opinion or otherwise.‖ Tex. R. Evid. 702. The proponent of the expert testimony
must show by clear and convincing proof that the evidence he seeks to introduce is
sufficiently relevant and reliable to assist the trier of fact in reaching an accurate result.
Tillman v. State, No. PD-0727-10, 2011 WL 4577675, at *9 (Tex. Crim. App. October 5,
2011).

         ―Relevance is ‗a looser notion than reliability‘ and is ‗a simpler, more
straight-forward matter to establish.‘‖     Id. at *12 (quoting Jordan v. State, 928 S.W.2d
550, 555 (Tex. Crim. App. 1996)).        The relevance inquiry is whether the evidence will
assist the trier of fact and is sufficiently tied to the facts of the case.   Id.   Therefore, to



                                               17
be relevant, expert testimony must tie pertinent facts of the case to the scientific
principles which are the subjects of the testimony.             Id.

         B.       Analysis

         Assuming without deciding that the trial court erred when it excluded Dr.
Gilhousen‘s testimony, we turn next to appellant‘s contention the exclusion of Dr.
Gilhousen‘s testimony violated his Sixth Amendment right to present a complete defense.
In Texas, the improper exclusion of evidence may raise a constitutional violation in two
circumstances: (1) when an evidentiary rule categorically and arbitrarily prohibits the
defendant from offering relevant evidence that is vital to his defense; or (2) when a trial
court erroneously excludes evidence that is vital to the case, and the exclusion precludes
the defendant from presenting a defense.             Ray v. State, 178 S.W.3d 833, 835 (Tex. Crim.
App. 2005).           However, the Court of Criminal Appeals has noted that erroneous
evidentiary rulings rarely rise to the level of denying a fundamental constitutional right to
present a meaningful defense.            Wiley v. State, 74 S.W.3d 399, 405 (Tex. Crim. App.
2002).        Only where the trial court‘s clearly erroneous ruling excludes otherwise
relevant, reliable evidence which forms such a vital portion of the case that exclusion
effectively precludes the defendant from presenting a defense is there a constitutional
violation.      Id.

         Appellant sought to introduce Dr. Gilhousen‘s testimony to refute the element of
criminal intent in allowing Coe unsupervised access to Emma. She argues that Coe was
capable of maintaining a facade of non-threatening behavior around children.
According to appellant, Dr. Gilhousen‘s testimony would have demonstrated that, at least
in 2005 and 2007, Coe was able to deceive Dr. Gilhousen, a psychologist retained by
CPS, regarding whether or not Coe represented a danger to children. 6                    Appellant argues

         6
           Appellant‘s specific argument was as follows: ―If Mr. Coe was able to —if we assume, as the
State is suggesting, that he has committed this sexual assault …, the nexus is, if he was able to fool a PHD
psychologist that I‘m not an offender, that I am safe, that is clearly the nexus in this case, because if he‘s
able to fool him, he‘s able to fool [appellant].‖ While we do not agree with appellant that Dr. Gilhousen
                                                     18
that because she was not allowed to present that testimony to the jury, she was effectively
precluded from refuting allegations of criminal intent when she left Emma in Coe‘s care.
Because appellant was able to present this theory through the testimony of other
witnesses and then emphasized the defense to the jury during closing argument, we
conclude she was not effectively precluded from presenting a defense. 7                    We therefore
apply the harmless error standard found in Rule 44.2(b) of the Texas Rules of Appellate
Procedure.     Potier v. State, 68 S.W.3d 657, 665 (Tex. Crim. App. 2002).

        A non-constitutional error that does not affect substantial rights does not justify
overturning the verdict.        Id. at 666. A substantial right is affected if the error had a
substantial and injurious effect or influence in determining the jury‘s verdict.                 Haley v.
State, 173 S.W.3d 510, 518 (Tex. Crim. App. 2005).                 If the error did not influence the
jury, or had only a slight effect, the error is harmless.         Johnson v. State, 967 S.W.2d 410,
417 (Tex. Crim. App. 1998). An appellate court should consider everything in the
record to determine the likelihood the jury‘s decision was affected by the error.
Morales v. State, 32 S.W.3d 862, 867 (Tex. Crim. App. 2000).                        This includes such
factors as evidence and testimony admitted to the jury‘s consideration, the nature of the
evidence supporting the verdict, the character of the error, and how the error may be
considered in connection with other evidence in the case.                 Id.   We may also consider
jury instructions, both parties‘ theories of the case, closing arguments, and whether the
State emphasized the error.        Id.



opined that Coe did not represent a threat to children, we will accept appellant‘s argument for purposes of
argument on appeal.
        7
           Among these witnesses were appellant‘s sister, Amanda Matthews, and appellant‘s neighbor,
Christie Frazier. Matthews testified that, when she first met Coe, she ―thought he was a country boy,
nothing spectacular, but nothing bad.‖ Matthews spent two days at appellant‘s home along with Coe.
Matthews testified that nothing Coe said or did during that stay caused her any concern. Matthews also
testified she was not concerned with Coe accompanying her family, including her daughter, on a trip to the
beach, and then staying overnight in Matthew‘s apartment following that trip. Frazier testified that she had
known Coe for many years. Frazier testified she was never concerned that Coe‘s presence in appellant‘s
home and around appellant‘s children represented a threat of any kind to the safety of appellant‘s children.
                                                    19
       The jury acquitted appellant of intentionally or knowingly causing serious bodily
injury to Emma. The jury was also instructed on the offense of reckless injury to a
child. The jury was instructed that they could convict appellant of reckless injury to a
child under any of three theories: (1) failure to provide adequate medical attention; (2)
failure to provide adequate care; or (3) failure to provide adequate protection.   The jury
found appellant ―guilty of recklessly causing serious bodily injury to a child younger than
fifteen years of age.‖     We have already found the evidence sufficient to support
appellant‘s conviction under all three theories submitted to the jury.             Because
appellant‘s issue regarding Dr. Gilhousen‘s excluded testimony addressed only failure to
provide adequate protection, and we have found the evidence supporting all three
sufficient, we conclude that the trial court‘s error in excluding Dr. Gilhousen from
testifying was harmless.   See Lucio v. State, No. AP-76020, 2011 WL 4347044, at * 21
n.25 (Tex. Crim. App. September 14, 2011) (noting that, in light of other evidence of
guilt, error in excluding expert‘s opinion was harmless error under Rule 44.2(b) of the
Texas Rules of Appellate Procedure).    We overrule appellant‘s second and third issues.

III.   Ex Post Facto

       In Brooks v. State, the Court of Criminal Appeals determined that the only
standard a reviewing court should apply when evaluating whether the evidence is
sufficient to support each element of a criminal offense is the standard for legal
sufficiency set out in Jackson v. Virginia cited above.   Brooks, 323 S.W.3d at 894–95.
By doing so, the Court of Criminal Appeals abolished factual sufficiency review.        See
Howard v. State, 333S.W.3d137, 138 n.2 (Tex. Crim. App. 2011).          In her fourth issue,
appellant contends that by abolishing factual sufficiency review, which appellant
contends is mandated by the Texas Constitution, the Court of Criminal Appeals has
violated the ban on ex post facto laws found in Article I, § 16 of the Texas Constitution.

       ―The proscription against ex post facto laws ‗necessarily requires some explanation;
for, naked and without explanation, it is unintelligible, and means nothing.‘‖ Carmell v.
                                            20
Texas, 529 U.S. 513, 521 (2000) (quoting Calder v. Bull, 3 Dall. 386, 390, 1 L.Ed.648
(1798)). Both the United States and Texas Constitutions prohibit Texas from applying
any ex post facto law. U.S. CONST. art. I, ' 10, cl. 1; TEX. CONST. art. I, ' 16. Texas
interprets the proscription against ex post facto laws in the Texas Constitution to have the
same meaning as the proscription against ex post facto laws found in the United States
Constitution. Grimes v. State, 807 S.W.2d 582, 586 (Tex. Crim. App. 1991). The ex
post facto clauses found in both the United States and Texas Constitutions prohibit four
types of laws. They prohibit (1) laws that make an action done before the passing of the
law, and which was innocent when done, criminal, and punishes such action; (2) every law
that aggravates a crime, or makes it greater than it was, when committed; (3) every law that
changes the punishment and inflicts a greater punishment than the law annexed to the
crime when it was committed; and (4) every law that alters the legal rules of evidence, and
receives less, or different testimony, than the law required at the time of the commission of
the offense in order to convict the offender. Carmell, 529 U.S. at 522 (quoting Calder, 3
Dall. at 390). When an appellate court engages in an ex post facto analysis, its sole
concern is whether the statute assigns more severe criminal or penal consequences to an act
than did the law in place when the act occurred, and it is irrelevant whether the statutory
change touches any vested rights.8 Grimes, 807 S.W.2d at 587 (citing Weaver v. Graham,
450 U.S. 24, 29 n. 13, 101 S. Ct. 960, 964, n.13, 67 L. Ed. 2d 17 (1981)).

        In addition, ―the prohibition against ex post facto laws is a prohibition against
legislative and not judicial action.‖ Ex parte Bonham, 707 S.W.2d 107, 108 n. 1 (Tex.
Crim. App. 1986). However, ―a judicial decision having an unjust retroactive application
is barred by the due process provisions of the Fifth and Fourteenth Amendments to the
United States Constitution rather than Article I, Section 10‘s ex post facto provision.‖ Id.

        8
          A ―vested right‖ is a right that has been acquired under a law existing at a particular point in time.
City of Tyler v. Likes, 962 S.W.2d 489, 502 (Tex. 1997). Prior to the Supreme Court‘s Weaver opinion,
and the Court of Criminal Appeals‘ opinion in Grimes, the concept of a retroactive law infringing on a
pre-existing right had been considered when determining whether a statute violated the constitutional
prohibition of ex post facto laws. See Grimes v. State, 807 S.W.2d 582, 583–87 (Tex. Crim. App. 1991).
                                                      21
An unforeseeable judicial construction of a criminal statute, applied retroactively, can
function like an ex post facto law and violate the Due Process Clause. See Bouie v. City of
Columbia, 378 U.S. 347, 353 (1964). Courts may limit the retroactive effect of a decision
if they choose to do so, but judicial decisions are normally retroactive. Proctor v. State,
967 S.W.2d 840, 845 n. 5 (Tex. Crim. App. 1998); Callison v. State, 218 S.W.3d 822, 825
(Tex. App.—Beaumont 2007, no pet.).                  ―A state judicial decision may not operate
retroactively if it has the effect of depriving persons of fair warning of what conduct will
give rise to criminal penalties.‖ Proctor, 967 S.W.2d at 845. But a decision may apply
retroactively if it does not alter an offense‘s definition, range of punishment, or substantive
defenses. Id.

        In her fourth issue, appellant does not argue that the Brooks opinion retroactively
converted an act that was not criminal at the time it was committed, into a criminal act.
Appellant also does not argue that the Brooks opinion increased the punishment for a
criminal act from the punishment in place when the act was committed, or that it deprived
her of a defense that was available at the time the offense was committed. Instead, citing
the Supreme Court‘s Carmell v. Texas opinion, appellant argues the Court of Criminal
Appeals‘ abolition of the separate factual sufficiency standard of review violates the
prohibition against ex post facto laws because it falls within the fourth Calder v. Bull
category.9 See Carmell, 529 U.S. at 522. More specifically, appellant contends she ―had
a right to rely on established precedent that she would receive a factual sufficiency review
of the evidence presented to the trial court.‖ Appellant‘s argument continues: ―when a
state court overrules a consistent line of procedural decisions with the retroactive effect of
denying a litigant a hearing in a pending case, it thereby deprives her of due process of law


        9
          In Carmell, the Supreme Court held that a revised version of Texas Code of Criminal Procedure
Article 38.07, which lessened the quantum of evidence required to convict, fell within the fourth Calder v.
Bull category of ex post facto laws. Carmell v. Texas, 529 U.S. 513, 530 (2000). That fourth category
prohibits any law that alters the legal rules of evidence, and receives less, or different testimony, than the
law required at the time of the commission of the offense, in order to convict the offender. Id. at 522.
                                                     22
in its primary sense of an opportunity to be heard and to defend [her] substantive right.‖
(internal quotations omitted).

       We believe appellant‘s reliance on Carmel is misplaced. First and foremost,
Carmel involved a change in the legally sufficient amount and type of evidence required to
convict a defendant at the trial court level. Id. at 530. In Carmel, the Supreme Court
noted that ―under the law in effect at the time the acts were committed, the prosecutor‘s
case [against Carmel] was legally insufficient and [Carmel] was entitled to a judgment of
acquittal.‖ Id. at 530.    Brooks on the other hand addresses the standard of review to
apply when an appellant challenges on appeal the sufficiency of the evidence supporting
her conviction. Brooks, 323 S.W.3d at 894–95. Brooks does not address the amount or
type of evidence required to convict a criminal defendant.

       Appellant had her day in court.         The jury acquitted her of intentionally or
knowingly causing serious bodily injury to Emma. The jury then determined that, beyond
a reasonable doubt, she was guilty of the offense of recklessly causing serious bodily injury
to a child younger than fifteen years of age. The elements of that offense were the same
on the day she was convicted as they were when the crime was committed. In addition, on
appeal, we have determined the evidence is sufficient to support her conviction. So,
unlike the situation found in Carmell, applying the legal sufficiency standard of review in
appellant‘s case does not create a situation that lowers the State‘s burden of proof at trial or
eliminates an element of the offense.

       Because the Court of Criminal Appeals‘ decision in Brooks (1) does not punish as a
crime an act previously committed that was not a criminal act when it was committed; (2)
does not aggravate a crime or increase the punishment for a criminal act from the
punishment in place when the act was committed; (3) does not deprive appellant of a
defense that was available when the criminal act was committed; and (4) does not alter the
rules of evidence and thereby reduce the proof necessary to convict the offender; we hold
that the Court of Criminal Appeals‘ decision to change the standard of review for
                                              23
sufficiency claims does not constitute an ex post facto violation. See Grimes, 807 S.W.2d
at 587, 588 (holding that the legislature‘s enactment of Code of Criminal Procedure Article
44.29(b), which changed the law so that reversible error during the punishment phase of a
trial would result only in a new punishment hearing rather than a completely new trial, did
not constitute an ex post facto violation under either federal or Texas constitutions). We
overrule appellant‘s fourth issue.




                                           CONCLUSION

       Having overruled all of appellant‘s issues on appeal, we affirm the trial court‘s
judgment.


                                     /s/         Adele Hedges
                                                 Chief Justice

Panel consists of Chief Justice Hedges, Justice Christopher, and the Honorable Vanessa
Velasquez, Judge of the 183rd District Court of Harris County, sitting by assignment
pursuant to section 74.003(h) of the Government Code. See Tex. Gov‘t Code Ann.
§ 74.003(h) (West 2005).

Publish — TEX. R. APP. P. 47.2(b).




                                            24